                                                              c 11 |ir f

                                                         y.s oisTRicfcoufff
                                                           SAVANNAH DIV
           IN THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF GEORGIA       IfllSOFC ( j         g; 20
                       SAVANNAH DIVISION


UNITED STATES OF AMERICA,                                 sormi OF GA.

V.                                       Case No.   CR417-262


DARRELL MCRAE,
               Defendant.




     Stephanie O. Burgess counsel of record for defendant Darrell

McRae in the above-styled case has moved for leave of absence.        The

Court is mindful that personal and professional obligations require

the absence of counsel on occasion. The Court, however, cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and    trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this             of Deceniber 2018.




                               WILLIAM T. MOORE, JR., JUDGE
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
